DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are allowed based on the Examiner’s amendments and reasons for allowance below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “adjustable mechanism enabling different mask sides of the plurality of mask sides to be positioned in front of a face of said different users” (claim 1, lines 11-13), “microbial filter element” (claim 1, lines 14-15), “transparent element” (claim 1, line 15), and “mask side supporting elements” (claim 1, line 15). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Stephen Zweig on 10/27/2021. 

The application has been amended as follows:

In Claim 5, line 2, the limitation “using any of zippers” has been changed to --using zippers--.



In Claim 6, lines 1-7, the limitation “wherein each said mask side of the plurality of mask sides configured with a microbial filter element, said transparent element, and said mask side supporting elements are further configured to shape portions of said surface of each said mask side of the plurality of mask sides so that, when said rotating face cover assembly is worn by a user, said surface of each said mask sides of the plurality of mask sides does not contact a nose, mouth, or eyes of at least one user, and wherein the” has been changed to --wherein the--. 

In Claim 6, line 8, the limitation “comprises any of a” has been changed to --comprises a--. 

In Claim 7, line 2, the limitation “or other synthetic” has been changed to --or a synthetic--.

In Claim 8, line 1, the limitation “comprises any of a” has been changed to --comprises a--. 

In Claim 10, line 1, the limitation “comprises any of drawstrings” has been changed to --comprises drawstrings--.



In Claim 13, line 3-4, the limitation “a crouch of said user, and from said crouch to another ankle” has been changed to --a crotch of said user, and from said crotch to a second ankle--.  

In Claim 15, lines 1-2, the limitation “zipper disposed from said circular collar to a crouch of” has been changed to --zipper configured to be disposed from said circular collar to a crotch of--. 

In Claim 17, lines 1-3, the limitation “wherein any of said body suit and said mask are further configured with air or oxygen tank straps, and at least one hose, valve, and air or oxygen tank, so that said user may obtain any of air or oxygen through said air or oxygen tank for at least five minutes” has been changed to --wherein said body suit or said mask further configured with a plurality of air or oxygen tank straps, at least one hose, at least one valve, and at least one air or oxygen tank, so that said user is capable of obtaining the air or oxygen through the at least one air or oxygen tank for at least five minutes--. 

In Claim 20, line 1, the limitation “to the underside” has been changed to --to an underside--. 



Specification, page 10, line 6, the term “user’s crouch” has been changed to --user’s crotch--. 

Specification, page 10, line 15, the term “user’s crouch” has been changed to --user’s crotch--.

Specification, page 10, line 15, the term “the crouch” has been changed to --the crotch--.

Specification, page 10, line 21, the term “a crouch” has been changed to --a crotch--.

Specification, page 10, line 25, the term “a crouch zipper” has been changed to --a crotch zipper--. 

Specification, page 10, line 26, the term “crouch area” has been changed to --crotch area--. 

In abstract, line 1, the term “comprising a” has been changed to --including a--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Milstein (2015/0004131), Depping (3,413,972), Correale (3,221,339), Yazdi (2016/0165973), Charnley (3,529,594) and Maturaporn (5,467,765) do not specifically disclose the claimed apparatus as presented in the claims 1-20. 
Milstein discloses a PPE device (device 100, figs. 1-2) configured for worn by human user, said PPE comprising a face cover assembly (101,106, 103, 104, 108, fig. 1), a plurality of mask sides (multiple sides on the helmet, see fig. 1), a mask top (top of 101, fig. 1), a circular base (bottom portion of 101, fig. 1), a circular collar (see collar 102, fig. 1), a mask side comprising a transparent element (103, fig. 1, paragraph 0111), a filter element (108, fig. 1, paragraph 0111), the mask is capable of being used on different human users.
Depping discloses a PPE device (device in fig. 1) configured for different users comprising a face cover assembly with a circular base, a height, a plurality of mask sides and a mask top (see hood 12, figs. 1-2), wherein said plurality of mask sides are disposed between said circular base and said mask top and are connected to their neighboring mask sides, said circular base and said mask top so as to form a continuous covering surrounding all sides and head top of different user (see figs. 1-2, as shown there are plurality of mask sides, the helmet 12 have a mask top, a circular base, and the circular collar is part of 16 that connects to 12/14), one mask side configure with filter element (74, fig. 1), a transparent element (70, fig. 1, Col 4, lines 2-
Correale discloses a rotating face cover assembly (10, fig. 3) comprising a circular base (94), and a circular collar (96, 100, fig. 3), the circular collar attached to a body suit (101, fig. 3), wherein said circular base and said circular collar configured with an adjustable mechanism (96 and 94, fig. 3, see Col 3, lines 39-66) enabling mask side to be positioned in front of a face of said user. 
Yazdi discloses a zip-up body suit (suit in fig. 1, paragraph 0076). 
Charnley discloses a body suit (10, fig. 1) having a microbial impermeable materials (Col 2, lines 41-47). 
Maturaporn discloses a filter that is a microbial filter (see layer 42, Col 5, lines 34-42). 
However, Milstein, Depping, Correale, Yzadi, Charnley and Maturaporn fail to disclose the PPE device configured for different human user, wherein each said mask side configured with a microbial filter element, a transparent element, and mask side supporting elements configured to shape portions of said surface of each said mask side of the plurality of mask sides so that, when said rotating face cover assembly is worn by a user; wherein each mask side has different mask side supporting elements so that a first mask side of the plurality of mask sides maintains a first set of distances between said first mask side and said nose, mouth, or eyes of a first human user, and so that a second mask side of the plurality of mask sides that is different from the first mask side maintains a second set of distances that are different from the first set of distances between said second mask side and said nose, mouth or eyes of a different 
Therefore, claims 1-20 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vaughan (2020/0206544) is cited to show a hood having a transparent portion and a filter portion. 
VanDerWoude (2015/0375019) is cited to show a hood having a transparent portion and a filter portion. 
Rolland (2016/0030776) is cited to show a hood having a transparent portion and a filter portion.

Teetzel (2016/0008640) is cited to show a hood having a transparent portion and a filter portion.
Carron (2012/0066819) (2012/0036622) is cited to show a protecting insulation suit having a hood. 
Werjefelt (4,683,880) is cited to show a protective hood. 
Chessari (2017/0100613) is cited to show a ventilated hood and filter system. 
Macris (2006/0137686) is cited to show a hood. 
Ritchie (5,819,728)(9,931,482) is cited to show a gas treatment hood. 
Cox (6,854,459) (6,701,920) is cited to show a head enclosing treatment hood. 
Bower (5,226,409) is cited to show a protective hood. 
Luppi (2003/0135915) is cited to show a protective hood. 
Kemp (6,460,538) is cited to show a protective hood. 
Ford (5,003,973) is cited to show a hood and protective garment. 
Pelloux-Gervais (4,889,113) is cited to show a protective hood. 
Cowley (4,552,140) is cited to show a protective hood. 
Durney (3,432,860) is cited to show an adjustable mechanism for a hood. 
Gallagher (622,677) is cited to show a protective hood. 
Resnick (2008/0105255) is cited to show a protective hood. 
Shahaf (2003/0075174) is cited to show a hood having a plurality of sides that is capable of accommodating different users. 
TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785